As filed with the Securities and Exchange Commission on September 15, 2011 Registration No. 333-166983 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 (Amendment No. 9) Registration Statement under the Securities Act of 1933 Healthway Shopping Network, Inc. (Name of issuer in its charter) Florida 3661 & 3669 75-3262502 (State or other jurisdiction of incorporation or organization) (Primary Standard IndustrialClassification Code) (I.R.S. EmployerIdentification No.) Healthway Shopping Network, Inc. 802 Old Dixie Hwy. #2 Lake Park, FL 33418 (561) 842-9600 (Address and telephone number of principal executive offices) Cleveland Gary, CEO 802 Old Dixie Hwy. #2 Lake Park, FL 33410 (Name, address and phone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer o Non-accelerated Filero (Do not check if a smaller reporting company) Smaller reporting company x 1 Calculation of registration fee Title of Each Class Of Securities To Be Registered AmountToBe Registered Proposed Maximum Offering PricePerShare(1) Proposed Maximum Aggregate OfferingPrice(1) Amountof RegistrationFee Common stock, $.0000001 par value per share $ $ $ (1) Fee calculated in accordance with Rule 457(c) of the Securities Act of 1933. Proposed offering price used for calculating the registration fee. The registrant hereby amends this Registration Statement on the date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on the date as the Commission, acting pursuant to said Section 8(a), may determine. 2 The information in this prospectus is not complete and may be changed. The Registrant may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Preliminary Prospectus, Subject to completion September 15, 2011 HEALTHWAY SHOPPING NETWORK INCORPORATED 7,500,000 Shares of Common Stock Healthway Shopping Network Incorporated is offering a maximum of 7,500,000 shares of our common stock at $.75 per share, in a best effort, direct public offering, by our officers and directors. The offering will terminate within 180 days from the date of this prospectus. The Company will retain all proceeds received from the offering. There are no minimum purchase requirements for each investor. All proceeds retained by the Company may not be sufficient to initiate operations. The Company is not a blank check company because it has a specific business purpose and has no plans or intention to merge with an operating company. None of the Company’s shareholders have plans to enter a change of control or change of management. None of our current management has previously been involved with a development stage company that did not implement its business plan, that generated no or minimal revunes or was engaged in a change of control. The Company intends to establish a public market for the shares being offered herein by listing on the OTC Bulletin Board. To be quoted on the OTC Bulletin Board, a market maker must file an application on the Company's behalf to make a market in the common stock. The shares being offered are highly speculative and they involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See "Risk Factors" beginning on page 4. Priceto Public Underwriting Discounts and Commissions(1) Proceedsto Company(2) Per Share $ $ 0 $ Total Maximum $ $ 0 $ (1)Our shares in this Offering will be sold by our officers and directors for no compensation. There are no underwriting commissions involved in this Offering, however, we may pay selling commissions of up to 10% to any broker, dealer, finder or agent who assists us in this Offering. (2)The proceeds to us are shown before deduction for legal, accounting, printing and other expenses estimated at 10% of the Offering. . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus isSeptember 15, 2011 3 TABLE OF CONTENTS PROSPECTUS SUMMARY 5 RISK FACTORS 11 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 9 USE OF PROCEEDS 15 DETERMINATION OF OFFERING PRICE 16 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 16 PLAN OF DISTRIBUTION 17 BUSINESS 18 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 23 DESCRIPTION OF PROPERTY 27 LEGAL PROCEEDINGS 28 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 28 EXECUTIVE COMPENSATION 30 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 32 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 31 DESCRIPTION OF SECURITIES 32 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 35 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 35 LEGAL MATTERS 35 EXPERTS 35 WHERE YOU CAN FIND MORE INFORMATION 36 FINANCIAL STATEMENTS 37 You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. 4 PROSPECTUS SUMMARY The information presented is a brief overview of the key aspects of the offering. The prospectus summary contains a summary of information contained elsewhere in this prospectus. You should carefully read all information in the prospectus, including the financial statements and the notes to the financial statements under the Financial Statements section beginning on page F-1 prior to making an investment decision. Our Business Healthway Shopping Network Inc. was incorporated in Florida on January 11, 2008. Our principal executive offices are located at 802 Old Dixie Hwy #2, Lake Park, FL 33403, our telephone number is 561-842-9944 and our fax number is 561-842-9555. We are a developmental stage company that will provide consumers with up to date health care products that are not necessarily offered by companies selling similar products. Such products include holistic dietary supplements, natural weight management and energy products consisting of probiotics to aid in digestion, natural vitamin products and cleansers, enzymes, pure fermented plant vegetable whole food products, organic teas and whey protein available in different flavors. We are a development stage company with no revenues or assets and limited operations and our auditors have raised substantial doubt as to our ability to continue as a going concern. We need additional capital to produce more inventory and begin marketing our products to produce revenue. When consumers use these products, management believes they will experience the benefits of consuming essential vitamins, minerals and nutrients that the body needs to keep it in good health. Our goal is to promote to every person a healthier lifestyle with natural products that are sold to the consumer through our intended internet distribution portal and TV infomercial programming. We have chosen two sales formats that have proven successful in previous businesses to market our products to consumers. The two formats are: 1.Internet sales. 2.Television shopping channel. By using these two proven formats to produce high levels of sales, Healthway intends to achieve the sales of products and the branding of its name. Management believes Healthway Shopping Network should be positioned to achieve success providing sufficient capital is provided through this offering to grow the business. The Company has not secured any venues since all sales are intended to be made via television and internet In today’s marketplace, we are seeing many more baby boomers look for ways to stay healthy. More and more products are coming on the scene. A normal consumer is bombarded by multilevel marketing people selling these products. If there is one recognized place that sells only health related products, provided we should see great revenues once we have raised the capital to increase our inventories and begin marketing the products in that company. All qualitative and comparative statements previously disclosed are based on management’s belief and such belief is based on management’s past history and personal knowledge. Currently, it is our belief that one of the fastest growing industries in the United States is the Health industry. The fast growth of the Health industry is very understandable with the babyboomer generation preparing to enter their elderly years. It is additionally our belief, that our population is skewed to elderly. That generation appreciates the luxury of products delivered to their door that we will be able to provide with shipping and internet services. All qualitative and comparative statements previously disclosed are based on management’s belief and such belief is based on management’s past history and personal knowledge. 5 6 Sales Projections Forcast The figures represented in this table are estimates of sales based on 100% funding in this offering. These figures are only estimates and will change substiantially in accordance with the funds raised by this offering. If the offering only raised 50% of the required funding, these numbers will be reduced in the same percentage. These figures are only estimates based on obtaining the funds required by this offering. HWSN’s reasonable basis for its good faith assessment of future performance is based upon market studies compiling historical data of the overall natural health industry (product market), including a comparative analysis of several revenue producing health companies’ historical revenue of the companies that sell products similar to HWSN. Based upon our market studies, in 2009, the overall natural product health market generated over $13billion dollars in health product sales per the OrganicTrade Organization, www.ota.org. Selecting several companies individually in the health products market industry for our comparative analysis of income studies, our determinations are as follows: Market Study of Income from Health Foods Retail Sales of Random Companies Company Name HWSN Revenue comparison Whole Foods, Inc. HWSN revenue % Companison GNC HWSN revenue % Comparison Vitamin Shoppe HWSN revenue % Comparison Herbalife HWSN revenue % Comparison Atrium Innovation HWSN revenue % Comparison HWSN Annual revenue projection Yr-1 HWSN is projecting annual revenue in its first year five times lower than the lowest income company in its field based on these comparisons. Additionally, HWSN is projecting revenue of 10 to 125 times lower than other competitors in the field. The fact that HWSN cannot predetermine the exact amount of revenues the company will produce in 2011, the revenue projections pursuant to Item 10 of Regulation S-K are as follows based on the Sales Forecast chart below. Additionally, HWSN has completed a market study of competitors in the same or similar field as HWSN in order to check the accuracy of their projected potential revenue. The market study is based on figures obtained Organic Trade Association. HWSN’s projected first year revenue based on the Sales Forecast chart of $64,320,338 is from 5 to 125 times lower than the revenue of the competitors. The hypothetical assumption of $64,320,338 annual revenue is based on the company being fully funded and which will provide the company the ability to implement the following: 1.National television coverage of the television channel available to 210,000,000 homes 2.The television channel airing 24 hours per day, 7 days per week 3.National advertising campaign to drive viewers to the channel to increase viewership and brand the company Based on the above conditions and the past experiences of management, hypothetically, 1 % of the 210,000,000 homes will become viewers, which calculates to 2,100,000 viewers. Of those potential viewers, approximately 5% will buy one unit at a cost of $25 to $60 per unit. That would be 105,000 units purchased in the first 30 days of fully funded operations. The Sales Forecast chart below indicates that there will be 97,362 units purchased in the first 30 days of full operations. The above figure represents achieving full funding. As stated in this document, if the company is not fully funded, these figures will be less than those indicated in the Sales Forecast chart as the company will not be able to achieve national television and may only be in a few states with a lower population than the 210,000,000 homes. The sales forecasts will reduce percentage wise with the funding. For example, if the company is 10% funded, the annual revenue would only be $6,432,338 as the amount of television airtime, coverage areas, and the advertising and branding campaign will be limited to the markets the company can afford to cover with the funds obtained from the funding efforts. 7 Projections of Product Sales: HWSN anticipates the product sales and profit margins to be as indicated in the following chart. These figures are only estimates and will change substiantially in accordance with the funds raised by this offering. If the offering only raised 50% of the required funding, these numbers will be reduced in the same percentage. These figures are only estimates based on obtaining the funds required by this offering. 8 The Terms ofthe Offering Securities Being Offered Up to 7,500,000 Shares of common stock Initial Offering Price: We will sell our shares at .75 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices.This price was determimed arbitrarily by us. Terms of the Offering: We will determine when and how our officers will sell the common stock offered in this prospectus,No consumption will be paid to officers and directors in connection with the sale of the shares. Termination of Offering: The offering will conclude when all of the 7,500,000 of common stock have been sold or within 180 days, whichever occurs earlier.We may decide to terminate the registration if it is no longer necessary due to the operation of the resale provisions of Rule 144 promulgated under the Securities Act of 1933.We also may terminate the offering for no reason whatsoever at the discretion of our management team. Risk of Factors: The Securities offered hereby involve a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment.See “Risk Factors”. Common Stock Issued And Outstanding Before Offering: 190,100,000shares of our common stock are issued and outstanding as of the date of this Prospectus. Common Stock Issued And Oustanding After Offering: 196,600,000 shares of common stock Use of Proceeds: We will use the proceeds from the sale of the common stock by the Company for general and administrative expenses, salaries, inventory, software, television production and general working capital.We will currently have no plans or arrangements for future aquisitions 9 Financial Summary This financial summary does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. We derived the summary financial information from our financial statements appearing in the section in this prospectus entitled "Financial Statements." You should read this summary financial information in conjunction with the section entitled "Management's Discussion and Analysis," our financial statements and related notes to the financial statements. Statement of Operations Information: Year ended Quarter ending December 31, June 30, Revenues $
